Order entered December 19, 2018




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-01158-CV

                           IN RE JAMES DONDERO, Relator

                Original Proceeding from the 256th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DF-11-16417

                                        ORDER
                     Before Justices Lang-Miers, Fillmore, and Stoddart

       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We LIFT the Court’s October 4, 2018 stay of the trial court’s September 27, 2018

enforcement order.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE